 

Exhibit 10.21

DIRECTOR NON-DEFERRED RESTRICTED STOCK UNIT AWARD AGREEMENT

ELDORADO RESORTS, INC.
2015 Equity Incentive Plan

This DIRECTOR NON-DEFERRED RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”), is made as of the [●] day of [●], 20[●] between Eldorado Resorts,
Inc., a Nevada corporation (the “Company”), and [_________] (the “Participant”),
and is made pursuant to the terms of the Company’s 2015 Equity Incentive Plan
(the “Plan”).  Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.

Section 1.Restricted Stock Units. The Company hereby issues to the Participant,
as of the Date of Grant, [●] restricted stock units (the “RSUs”), subject to
such vesting, transfer and other restrictions and conditions as set forth in
this Agreement (the “Award”).  Each RSU represents the right to receive one
Share, or the value equal to the Fair Market Value of one Share, as applicable,
subject to the terms and conditions set forth in this Agreement and the Plan.
For purposes of this Agreement, the “Grant Date” shall be [●].

Section 2.Vesting Requirements. The RSUs shall be fully vested as of the Grant
Date.

Section 3.Settlement. As soon as reasonably practicable following the Grant Date
(and in any event within 10 days following the Grant Date), all vested RSUs
shall be paid, unless otherwise determined by the Committee, by the Company
delivering to the Participant a number of Shares equal to the number of vested
RSUs.

Section 4.Restrictions on Transfer. No RSUs (nor any interest therein) may be
sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance.  Notwithstanding the foregoing, at the discretion of the Committee,
RSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.

Section 5. Investment Representation. The Participant is acquiring the RSUs for
investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”). No Shares shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws.  The Participant understands and agrees that none of
the RSUs may be offered, sold, assigned, transferred, pledged, hypothecated

 

--------------------------------------------------------------------------------

 

or otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws.   Notwithstanding anything
herein to the contrary, the Company shall have no obligation to deliver any
Shares hereunder or make any other distribution of benefits under hereunder
unless such delivery or distribution would comply with all applicable laws
(including, without limitation, the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

Section 6.Adjustments. The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.

Section 7.No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continued service with the
Company or any of its Affiliates.

Section 8.No Rights as a Stockholder; Dividends. The Participant shall not have
any privileges of a stockholder of the Company with respect to any RSUs,
including without limitation any right to vote any Shares underlying such RSUs
or to receive dividends or other distributions in respect thereof, unless and
until Shares underlying the RSUs are delivered to the Participant in accordance
with Section 3 hereof.  Notwithstanding the foregoing, any dividends payable
with respect to the RSUs underlying the Award during the Period from the Grant
Date through the date the applicable RSUs are settled in accordance with
Section 3 hereof will accumulate in cash and be payable to the Participant on a
deferred basis, but only to the extent that the Award vests in accordance with
Section 2 hereof.  In no event shall the Participant be entitled to any payments
relating to dividends paid after the earlier to occur of the settlement or
forfeiture of the applicable RSUs underlying the Award and, for the avoidance of
doubt, all accumulated dividends shall be forfeited immediately upon the
forfeiture or cancellation of the Award or applicable portion thereof.

Section 9.Clawback. The Award will be subject to recoupment in accordance with
any existing clawback policy or clawback policy that the Company is required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.  In addition, the Board may impose such other clawback,
recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause.  

Section 10.Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto.  Notwithstanding the immediately-preceding sentence, subject to the
terms of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.

2

--------------------------------------------------------------------------------

 

Section 11.Construction. The Award granted hereunder is granted by the Company
pursuant to the Plan and is in all respects subject to the terms and conditions
of the Plan.  The Participant hereby acknowledges that a copy of the Plan has
been delivered to the Participant and accepts the Award hereunder subject to all
terms and provisions of the Plan, which are incorporated herein by
reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.

Section 12.Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law principles thereof.

Section 13.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14.Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 15.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

[SIGNATURES ON FOLLOWING PAGE]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

ELDORADO RESORTS, INC.

 

By:

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

Participant’s Signature

Date

 

 

Name:

 

Address:

 

 

4